DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-7, 10-16 and 19-20 objected to because of the following informalities:
In claim 1, “instructions that, when executed by the processor, causes the processor to determine a route” should be “instructions that, when executed by the processor, cause the processor to determine a route”
In claims 1, 10 and 19, “a preferred operation of an ego vehicle by an occupant” should be “a preferred operation of [[an]] the ego vehicle by an occupant”
In claim 1, “instructions that, when executed by the processor, causes the processor to determine a road-segment-level decision” should be “instructions that, when executed by the processor, cause the processor to determine a road-segment-level decision”
In claims 1, 10 and 19, “the road-segment-level decision includes a specific trajectory for the ego vehicle” should be “the road-segment-level decision including a specific trajectory for the ego vehicle”
In claims 2, 11 and 20, “the acceleration profiles indicate an acceleration range” should be “the acceleration profiles indicating an acceleration range”
In claims 2, 11 and 20, “the speed profile indicates a velocity range” should be “the speed profiles indicating a velocity range”
In claims 4 and 13, “based on the traveled routes” should be “based on the plurality of traveled routes”
In claim 5, “causes the processor to maneuver the ego vehicle” should be “cause the processor to maneuver the ego vehicle”
In claims 6 and 15, “fuel economy, and probability of encountering the like vehicle” should be “a fuel economy, and a probability of encountering the like vehicle”
In claims 7 and 16, “time-to- collision and post-encroachment time” should be “a time-to- collision and a post-encroachment time”
In claim 10, “A method comprising the steps of” should be “A method comprising [[the]] steps of”
In claims 11 and 14, “further comprising the step of” should be “further comprising [[the]] a step of”
In claims 12-13, “further comprising the steps of” should be “further comprising [[the]] steps of”
In claim 19, “instructions that, when executed a processor, causes the processor to” should be “instructions that, when executed by a processor, cause the processor to”
In claim 20, “instructions that, when executed the processor, causes the processor to” should be “instructions that, when executed by the processor, cause the processor to”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 10-11, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US 11242051 B1), hereinafter referred to as Konrardy.
Regarding claim 1, Konrardy discloses A system (See at least Fig. 1A in Konrardy: Konrardy discloses a block diagram of an exemplary autonomous vehicle data system 100 [See at least Konrardy, Col 8, lines 35-58]) comprising: 
a processor (See at least Fig. 5 in Konrardy: Konrardy discloses that the vehicle action communication method 500 may be implemented on the on-board computer 114 or mobile device 110 in the vehicle 108 [See at least Konrardy, Col 30, lines 6-33]); and 
a memory in communication with the processor (Konrardy discloses that the Data Application for collecting, generating, processing, analyzing, transmitting, receiving, and/or acting upon autonomous operation feature data may also be stored as one of the plurality of applications 230 in the program memory 208 of the mobile computing device 110 or on-board computer 114, which may be executed by the one or more processors 210 thereof [See at least Konrardy, Col 18, lines 27-33]), the memory having: 
a route generating module having instructions that, when executed by the processor, causes the processor to determine a route including a road segment to a destination for an ego vehicle (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. It will be appreciated that in determining a collision of the vehicles, the on-board computer 114 therefore generates a route of the vehicle 108 along the current road) based on (1) an ego vehicle operating parameter (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]), the ego vehicle operating parameter having information regarding a preferred operation of an ego vehicle by an occupant (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, or other configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]), and (2) a location of a like vehicle with respect to the ego vehicle when the ego vehicle is traveling on at least a portion of the route, the like vehicle having a like vehicle operating parameter that is similar to the ego vehicle operating parameter (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. It will be appreciated that the characteristics of the vehicles that are being compared to make the collision prediction, including speed, are analogous, and therefore may be regarded as “similar” parameters), 
a road-segment-level decision module having instructions that, when executed by the processor, causes the processor to determine a road-segment-level decision for the ego vehicle for the road segment based on the ego vehicle operating parameter, the road-segment-level decision includes a specific trajectory for the ego vehicle to occupy the road segment of the route (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. The current path of the vehicle, which would result in a collision, may be regarded as a current road-segment-level decision) and communicate with the like vehicle near the road segment (See at least Fig. 2 in Konrardy: Konrardy discloses that at block 502, the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle 182 [See at least Konrardy, Col 31, lines 9-11]. Konrardy further discloses that the communication may include sensor data from the second autonomous vehicle 182, such as a vehicle speed, vehicle acceleration, vehicle orientation, etc., at one or several times before and/or during the communication [See at least Konrardy, Col 31, line 66-Col 32, line 3]. Konrardy further discloses that at block 506, the on-board computer 114 may analyze the communication to identify an upcoming maneuver to be performed by the second autonomous vehicle 182, since the communication may include an indication of an upcoming maneuver to be performed by the second autonomous vehicle 182 [See at least Konrardy, Col 32, lines 44-50]) to negotiate the road- segment-level decision to generate a negotiated road-segment-level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 512, a maneuver is identified to avoid the path of the second autonomous vehicle 182 [See at least Konrardy, Col 33, lines 40-41]), and 
a vehicle maneuvering module having instructions that, when executed by the processor, causes the processor to maneuver the ego vehicle inside the road segment using the negotiated road-segment-level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 514, the on-board computer 114 may cause the first autonomous vehicle 108 to move in accordance with the identified maneuver [See at least Konrardy, Col 34, lines 59-61]).

Regarding claim 2, Konrardy discloses The system of claim 1, wherein the route generating module further includes instructions that, when executed by the processor, cause the processor to determine when the ego vehicle operating parameter is similar to the like vehicle operating parameter by comparing at least one of: 
risk levels of the ego vehicle operating parameter and the like vehicle operating parameter, the risk levels indicating a collision risk if a particular route is utilized (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]); 
acceleration profiles of the ego vehicle operating parameter and the like vehicle operating parameter, the acceleration profiles indicate an acceleration range for operating the ego vehicle or the like vehicle; 
fuel economies of the ego vehicle operating parameter and the like vehicle operating parameter; and 
speed profiles of the ego vehicle operating parameter and the like vehicle operating parameter, the speed profile indicates a velocity range for operating the ego vehicle or the like vehicle.

Regarding claim 5, Konrardy discloses The system of claim 1, wherein the vehicle maneuvering module further includes instructions that, when executed by the processor, causes the processor to maneuver the ego vehicle inside the road segment and near the like vehicle using the negotiated road-segment-level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 514, the on-board computer 114 may cause the first autonomous vehicle 108 to move in accordance with the identified maneuver [See at least Konrardy, Col 34, lines 59-61]. Konrardy further discloses that at least some possible maneuvers keep the vehicle on the same road [See at least Konrardy, Col 34, lines 59-61]).

Regarding claim 6, Konrardy discloses The system of claim 1, wherein the ego vehicle operating parameter includes route selection preferences based on at least one of: a risk level indicating a collision risk of the ego vehicle if the ego vehicle utilizes a particular route (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. Konrardy further discloses that the on-board computer 114 may identify an amount of time until a collision is expected, wherein when there is a significant amount of time until the collision is expected, the first autonomous vehicle 108 may have time to wait until there is room in other lanes before making a corresponding maneuver and, on the other hand, when a collision is expected to occur momentarily (e.g., within two seconds, five seconds, ten seconds, etc.), the first autonomous vehicle 108 may need to make an immediate maneuver to avoid the collision [See at least Konrardy, Col 32, line 60-Col 33, line 2]), fuel economy, and probability of encountering the like vehicle.

Regarding claim 7, Konrardy discloses The system of claim 6, wherein the collision risk includes at least one of: time-to- collision (Konrardy further discloses that the on-board computer 114 may identify an amount of time until a collision is expected, wherein when there is a significant amount of time until the collision is expected, the first autonomous vehicle 108 may have time to wait until there is room in other lanes before making a corresponding maneuver and, on the other hand, when a collision is expected to occur momentarily (e.g., within two seconds, five seconds, ten seconds, etc.), the first autonomous vehicle 108 may need to make an immediate maneuver to avoid the collision [See at least Konrardy, Col 32, line 60-Col 33, line 2]) and post-encroachment time.

Regarding claim 8, Konrardy discloses The system of claim 1, wherein the ego vehicle operating parameter includes at least one of: an acceleration profile and a speed profile (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to speed preferences, which are configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]), wherein the acceleration profile indicates an acceleration range for accelerating the ego vehicle and the speed profile indicates a velocity range for operating the ego vehicle (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to speed preferences, which are configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]. It will be appreciated that the speed preferences must include at least a speed range including at least one speed value).

Regarding claim 10, Konrardy discloses A method (See at least Fig. 5 in Konrardy: Konrardy discloses that the vehicle action communication method 500 may be implemented on the on-board computer 114 or mobile device 110 in the vehicle 108 [See at least Konrardy, Col 30, lines 6-33]) comprising the steps of: 
determining a route including a road segment to a destination for an ego vehicle (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. It will be appreciated that in determining a collision of the vehicles, the on-board computer 114 therefore generates a route of the vehicle 108 along the current road) based on (1) an ego vehicle operating parameter (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]), the ego vehicle operating parameter having information regarding a preferred operation of an ego vehicle by an occupant (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, or other configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]), and (2) a location of a like vehicle with respect to the ego vehicle when the ego vehicle is traveling on at least a portion of the route, the like vehicle having a like vehicle operating parameter that is similar to the ego vehicle operating parameter (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. It will be appreciated that the characteristics of the vehicles that are being compared to make the collision prediction, including speed, are analogous, and therefore may be regarded as “similar” parameters); 
determining a road-segment-level decision for the ego vehicle for the road segment based on the ego vehicle operating parameter, the road-segment-level decision includes a specific trajectory for the ego vehicle to occupy the road segment of the route (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. The current path of the vehicle, which would result in a collision, may be regarded as a current road-segment-level decision); 
communicating with the like vehicle near the road segment (See at least Fig. 2 in Konrardy: Konrardy discloses that at block 502, the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle 182 [See at least Konrardy, Col 31, lines 9-11]. Konrardy further discloses that the communication may include sensor data from the second autonomous vehicle 182, such as a vehicle speed, vehicle acceleration, vehicle orientation, etc., at one or several times before and/or during the communication [See at least Konrardy, Col 31, line 66-Col 32, line 3]. Konrardy further discloses that at block 506, the on-board computer 114 may analyze the communication to identify an upcoming maneuver to be performed by the second autonomous vehicle 182, since the communication may include an indication of an upcoming maneuver to be performed by the second autonomous vehicle 182 [See at least Konrardy, Col 32, lines 44-50]) to negotiate the road- segment-level decision to generate a negotiated road-segment-level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 512, a maneuver is identified to avoid the path of the second autonomous vehicle 182 [See at least Konrardy, Col 33, lines 40-41]); and 
maneuvering the ego vehicle inside the road segment using the negotiated road-segment- level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 514, the on-board computer 114 may cause the first autonomous vehicle 108 to move in accordance with the identified maneuver [See at least Konrardy, Col 34, lines 59-61]).

Regarding claim 11, Konrardy discloses The method of claim 10, further comprising the step of determining when the ego vehicle operating parameter is similar to the like vehicle operating parameter by comparing at least one of: 
risk levels of the ego vehicle operating parameter and the like vehicle operating parameter, the risk levels indicating a collision risk if a particular route is utilized (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]); 
acceleration profiles of the ego vehicle operating parameter and the like vehicle operating parameter, the acceleration profiles indicate an acceleration range for operating the ego vehicle or the like vehicle; 
fuel economies of the ego vehicle operating parameter and the like vehicle operating parameter; and 
speed profiles of the ego vehicle operating parameter and the like vehicle operating parameter, the speed profile indicates a velocity range for operating the ego vehicle or the like vehicle.

Regarding claim 14, Konrardy discloses The method of claim 10, further comprising the step of maneuvering the ego vehicle inside the road segment and near the like vehicle using the negotiated road-segment-level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 514, the on-board computer 114 may cause the first autonomous vehicle 108 to move in accordance with the identified maneuver [See at least Konrardy, Col 34, lines 59-61]. Konrardy further discloses that at least some possible maneuvers keep the vehicle on the same road [See at least Konrardy, Col 34, lines 59-61]).

Regarding claim 15, Konrardy discloses The method of claim 10, wherein the ego vehicle operating parameter includes route selection preferences based on at least one of: a risk level indicating a collision risk of the ego vehicle if the ego vehicle utilizes a particular route (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. Konrardy further discloses that the on-board computer 114 may identify an amount of time until a collision is expected, wherein when there is a significant amount of time until the collision is expected, the first autonomous vehicle 108 may have time to wait until there is room in other lanes before making a corresponding maneuver and, on the other hand, when a collision is expected to occur momentarily (e.g., within two seconds, five seconds, ten seconds, etc.), the first autonomous vehicle 108 may need to make an immediate maneuver to avoid the collision [See at least Konrardy, Col 32, line 60-Col 33, line 2]), fuel economy, and probability of encountering the like vehicle.

Regarding claim 16, Konrardy discloses The method of claim 15, wherein the collision risk includes at least one of: time-to- collision (Konrardy further discloses that the on-board computer 114 may identify an amount of time until a collision is expected, wherein when there is a significant amount of time until the collision is expected, the first autonomous vehicle 108 may have time to wait until there is room in other lanes before making a corresponding maneuver and, on the other hand, when a collision is expected to occur momentarily (e.g., within two seconds, five seconds, ten seconds, etc.), the first autonomous vehicle 108 may need to make an immediate maneuver to avoid the collision [See at least Konrardy, Col 32, line 60-Col 33, line 2]) and post-encroachment time.

Regarding claim 17, Konrardy discloses The method of claim 10, wherein the ego vehicle operating parameter includes at least one of: an acceleration profile and a speed profile (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to speed preferences, which are configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]), wherein the acceleration profile indicates an acceleration range for accelerating the ego vehicle and the speed profile indicates a velocity range for operating the ego vehicle (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to speed preferences, which are configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]. It will be appreciated that the speed preferences must include at least a speed range including at least one speed value).

Regarding claim 19, Konrardy discloses A non-transitory computer-readable medium including instructions that, when executed a processor (See at least Fig. 5 in Konrardy: Konrardy discloses that the vehicle action communication method 500 may be implemented on the on-board computer 114 or mobile device 110 in the vehicle 108 [See at least Konrardy, Col 30, lines 6-33]), causes the processor to: 
determine a route including a road segment to a destination for an ego vehicle (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. It will be appreciated that in determining a collision of the vehicles, the on-board computer 114 therefore generates a route of the vehicle 108 along the current road) based on (1) an ego vehicle operating parameter (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]), the ego vehicle operating parameter having information regarding a preferred operation of an ego vehicle by an occupant (Konrardy discloses that the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features, wherein the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, or other configurable settings relating to the operation of the vehicle 108 [See at least Konrardy, Col 21, line 64-Col 22, line 3]), and (2) a location of a like vehicle with respect to the ego vehicle when the ego vehicle is traveling on at least a portion of the route, the like vehicle having a like vehicle operating parameter that is similar to the ego vehicle operating parameter (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. It will be appreciated that the characteristics of the vehicles that are being compared to make the collision prediction, including speed, are analogous, and therefore may be regarded as “similar” parameters); 
determine a road-segment-level decision for the ego vehicle for the road segment based on the ego vehicle operating parameter, the road-segment-level decision includes a specific trajectory for the ego vehicle to occupy the road segment of the route (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that in some embodiments, the on-board computer 114 may utilize additional sensor data, such as the accelerations, orientations, etc., of the vehicles 108, 182 to determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]. Konrardy further discloses that this determination is made for a particular road that both vehicles are on [See at least Konrardy, Col 33, lines 3-32]. The current path of the vehicle, which would result in a collision, may be regarded as a current road-segment-level decision); 
communicate with the like vehicle near the road segment (See at least Fig. 2 in Konrardy: Konrardy discloses that at block 502, the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle 182 [See at least Konrardy, Col 31, lines 9-11]. Konrardy further discloses that the communication may include sensor data from the second autonomous vehicle 182, such as a vehicle speed, vehicle acceleration, vehicle orientation, etc., at one or several times before and/or during the communication [See at least Konrardy, Col 31, line 66-Col 32, line 3]. Konrardy further discloses that at block 506, the on-board computer 114 may analyze the communication to identify an upcoming maneuver to be performed by the second autonomous vehicle 182, since the communication may include an indication of an upcoming maneuver to be performed by the second autonomous vehicle 182 [See at least Konrardy, Col 32, lines 44-50]) to negotiate the road-segment- level decision to generate a negotiated road-segment-level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 512, a maneuver is identified to avoid the path of the second autonomous vehicle 182 [See at least Konrardy, Col 33, lines 40-41]); and 
maneuver the ego vehicle inside the road segment using the negotiated road-segment- level decision (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 514, the on-board computer 114 may cause the first autonomous vehicle 108 to move in accordance with the identified maneuver [See at least Konrardy, Col 34, lines 59-61]).

Regarding claim 20, Konrardy discloses The non-transitory computer-readable medium of claim 19, further including instructions that, when executed the processor, causes the processor to determine when the ego vehicle operating parameter is similar to the like vehicle operating parameter by comparing at least one of: 
risk levels of the ego vehicle operating parameter and the like vehicle operating parameter, the risk levels indicating a collision risk if a particular route is utilized (See at least Fig. 5 in Konrardy: Konrardy discloses that at block 508, based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide [See at least Konrardy, Col 32, lines 51-59]); 
acceleration profiles of the ego vehicle operating parameter and the like vehicle operating parameter, the acceleration profiles indicate an acceleration range for operating the ego vehicle or the like vehicle; 
fuel economies of the ego vehicle operating parameter and the like vehicle operating parameter; and 
speed profiles of the ego vehicle operating parameter and the like vehicle operating parameter, the speed profile indicates a velocity range for operating the ego vehicle or the like vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 11242051 B1) in view of Jaegal (US 20210278840 A1), hereinafter referred to as Jaegal.
Regarding claim 3, Konrardy discloses The system of claim 1.
However, Konrardy does not explicitly disclose the system wherein the memory further includes a parameter generating module that includes instructions that, when executed by the processor, cause the processor to: 
obtain sensor information from one or more sensors of the ego vehicle including at least one of: average speed, average acceleration rate, and average brake pedal position when braking; and 
generate the ego vehicle operating parameter based on the sensor information.
However, Jaegal does teach a system for generating a parameter of an autonomous vehicle wherein the memory further includes a parameter generating module that includes instructions that, when executed by the processor, cause the processor to: 
obtain sensor information from one or more sensors of the ego vehicle including at least one of: average speed (See at least Fig. 8 in Jaegal: Jaegal teaches that the AI device 20 or the AI processor 261 determines the propensity for driving of the driver who drives the vehicle 10 is a manual driving mode (S81 and S82) [See at least Jaegal, 0208]. Jaegal further teaches that the propensity for driving of the driver can be determined on the basis of the analysis result of the driving control-related data collected in the manual driving mode, which may include the average speed of the vehicle 10 [See at least Jaegal, 0208]. Jaegal further teaches that the AI device 20 or the AI processor 261 classifies the propensity for driving of each user collected in the manual driving mode into Safety, comfort, dynamic, etc. (S83, S84, and S85), and that the AI device 20 or the AI processor 261 learns the propensity for driving collected for each user (S86) [See at least Jaegal, 0209]), average acceleration rate, and average brake pedal position when braking; and 
generate the ego vehicle operating parameter based on the sensor information (See at least Fig. 8 in Jaegal: Jaegal teaches that the autonomous module 260 reflects driving propensity data of users provided from the AI device 20 or the AI processor in an autonomous mode to the driving control-related data within a real-time sensing-based control range (S87) [See at least Jaegal, 0210]. Jaegal teaches that the propensity for driving of a user has been reflected to control of autonomous driving [See at least Jaegal, 0020]). Both Jaegal and Konrardy teach methods of detecting speeds and controlling autonomous vehicle operating parameters accordingly. However, only Jaegal explicitly teach where the speed detected is an average speed obtained during manual driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Konrardy so that control of the ego vehicle is performed on the basis of average speed during manual driving, as in Jaegal. Anyone of ordinary skill in the art will appreciate that doing so improves comfort for the user during autonomous driving by allowing the vehicle to closely match the user’s preferred driving speed from manual driving during autonomous operation.

Regarding claim 12, Konrardy discloses The method of claim 10.
However, Konrardy does not explicitly disclose the method further comprising the steps of: 
obtaining sensor information from one or more sensors of the ego vehicle including at least one of: average speed, average acceleration rate, and average brake pedal position when braking; and 
generating the ego vehicle operating parameter based on the sensor information.
However, Jaegal does teach a system for generating a parameter of an autonomous vehicle further comprising the steps of: 
obtaining sensor information from one or more sensors of the ego vehicle including at least one of: average speed (See at least Fig. 8 in Jaegal: Jaegal teaches that the AI device 20 or the AI processor 261 determines the propensity for driving of the driver who drives the vehicle 10 is a manual driving mode (S81 and S82) [See at least Jaegal, 0208]. Jaegal further teaches that the propensity for driving of the driver can be determined on the basis of the analysis result of the driving control-related data collected in the manual driving mode, which may include the average speed of the vehicle 10 [See at least Jaegal, 0208]. Jaegal further teaches that the AI device 20 or the AI processor 261 classifies the propensity for driving of each user collected in the manual driving mode into Safety, comfort, dynamic, etc. (S83, S84, and S85), and that the AI device 20 or the AI processor 261 learns the propensity for driving collected for each user (S86) [See at least Jaegal, 0209]), average acceleration rate, and average brake pedal position when braking; and 
generating the ego vehicle operating parameter based on the sensor information (See at least Fig. 8 in Jaegal: Jaegal teaches that the autonomous module 260 reflects driving propensity data of users provided from the AI device 20 or the AI processor in an autonomous mode to the driving control-related data within a real-time sensing-based control range (S87) [See at least Jaegal, 0210]. Jaegal teaches that the propensity for driving of a user has been reflected to control of autonomous driving [See at least Jaegal, 0020]). Both Jaegal and Konrardy teach methods of detecting speeds and controlling autonomous vehicle operating parameters accordingly. However, only Jaegal explicitly teach where the speed detected is an average speed obtained during manual driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Konrardy so that control of the ego vehicle is performed on the basis of average speed during manual driving, as in Jaegal. Anyone of ordinary skill in the art will appreciate that doing so improves comfort for the user during autonomous driving by allowing the vehicle to closely match the user’s preferred driving speed from manual driving during autonomous operation.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 11242051 B1) in view of Slusar (US 20160167652 A1), hereinafter referred to as Slusar.
Regarding claim 4, Konrardy discloses The system of claim 1.
However, Konrardy does not explicitly disclose the system wherein the memory further includes a parameter generating module that includes instructions that, when executed by the processor, cause the processor to: 
obtain a plurality of traveled routes by the ego vehicle; 
generate a risk level, the risk level indicating a likelihood of collision involving the ego vehicle based on the traveled routes; and 
generate the ego vehicle operating parameter based on the risk level.
However, Slusar does teach a system for navigating an autonomous vehicle wherein the memory further includes a parameter generating module that includes instructions that, when executed by the processor (See at least Fig. 1 in Slusar: Slusar teaches that a personal navigation device 110 (e.g., a GPS in an automobile or autonomous driving system) may be comprised of a processor to calculate route risk values of identified routes [See at least Slusar, 0027]), cause the processor to: 
obtain a plurality of traveled routes by the ego vehicle (See at least Fig. 8 in Slusar: Slusar teaches that at least two travel routes can be received by a risk analysis system (step 802) [See at least Slusar, 0072]. Slusar further teaches that historical accident information can be used to analyze available travel routes and select a route which presents less risk of accident than others [See at least Slusar, 0072]. Slusar further teaches that FIG. 8 depicts illustrative steps for analyzing historical accident information to determine risk values for available travel routes and select a travel route which presents less risk of accident than other travel routes [See at least Slusar, 0019]. Also see at least Fig. 2 in Slusar: Slusar teaches that risk values are calculated using historical accident data per road segment [See at least Slusar, 0041], and that route risk values are calculated by aggregating risk values for individual road segments in a travel route [See at least Slusar, 0047-0050]. It will therefore be appreciated that each route is a traveled route, since historical accident information is used to determine the risk values which determine which route is safer); 
generate a risk level, the risk level indicating a likelihood of collision involving the ego vehicle based on the traveled routes (See at least Fig. 8 in Slusar: Slusar teaches that a route risk value can be determined for each of the travel routes (step 804) [See at least Slusar, 0072]); and 
generate the ego vehicle operating parameter based on the risk level (See at least Fig. 8 in Slusar: Slusar teaches the route risk values for each travel route can be compared to determine which route provides less risk of accident over another (step 806), and a driver or autonomous driving system can select a travel route on the basis that it provides less risk of accident than another travel route (step 808) [See at least Slusar, 0072]). Both Slusar and Konrardy teach methods for determining the riskiness of a travel route of an autonomous vehicle. However, only Slusar explicitly teaches where the vehicle may receive multiple previously traveled routes, calculate risk values for each of them, compare them, and select the one that is the least risky.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous route navigation method of Konrardy so that the vehicle of Konrardy may also receive multiple previously traveled routes, calculate risk values for each of them, compare them, and select the one that is the least risky, as in Slusar. Doing so improves safety by allowing the vehicle to select the safest of the multiple routes.

Regarding claim 13, Konrardy discloses The method of claim 10.
However Konrardy does not explicitly disclose the method further comprising the steps of: 
obtaining a plurality of traveled routes by the ego vehicle; 
generating a risk level, the risk level indicating a likelihood of collision involving the ego vehicle based on the traveled routes; and 
generating the ego vehicle operating parameter based on the risk level.
However, Slusar does teach a method for navigating an autonomous vehicle further comprising the steps of: 
obtaining a plurality of traveled routes by the ego vehicle (See at least Fig. 8 in Slusar: Slusar teaches that at least two travel routes can be received by a risk analysis system (step 802) [See at least Slusar, 0072]. Slusar further teaches that historical accident information can be used to analyze available travel routes and select a route which presents less risk of accident than others [See at least Slusar, 0072]. Slusar further teaches that FIG. 8 depicts illustrative steps for analyzing historical accident information to determine risk values for available travel routes and select a travel route which presents less risk of accident than other travel routes [See at least Slusar, 0019]. Also see at least Fig. 2 in Slusar: Slusar teaches that risk values are calculated using historical accident data per road segment [See at least Slusar, 0041], and that route risk values are calculated by aggregating risk values for individual road segments in a travel route [See at least Slusar, 0047-0050]. It will therefore be appreciated that each route is a traveled route, since historical accident information is used to determine the risk values which determine which route is safer); 
generating a risk level, the risk level indicating a likelihood of collision involving the ego vehicle based on the traveled routes (See at least Fig. 8 in Slusar: Slusar teaches that a route risk value can be determined for each of the travel routes (step 804) [See at least Slusar, 0072]); and 
generating the ego vehicle operating parameter based on the risk level (See at least Fig. 8 in Slusar: Slusar teaches the route risk values for each travel route can be compared to determine which route provides less risk of accident over another (step 806), and a driver or autonomous driving system can select a travel route on the basis that it provides less risk of accident than another travel route (step 808) [See at least Slusar, 0072]). Both Slusar and Konrardy teach methods for determining the riskiness of a travel route of an autonomous vehicle. However, only Slusar explicitly teaches where the vehicle may receive multiple previously traveled routes, calculate risk values for each of them, compare them, and select the one that is the least risky.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous route navigation method of Konrardy so that the vehicle of Konrardy may also receive multiple previously traveled routes, calculate risk values for each of them, compare them, and select the one that is the least risky, as in Slusar. Doing so improves safety by allowing the vehicle to select the safest of the multiple routes.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 11242051 B1) in view of Singhal et al. (US 20180141568 A1), hereinafter referred to as Singhal.
Regarding claim 9, Konrardy discloses The system of claim 1.
However, Konrardy does not explicitly teach the system wherein the ego vehicle operating parameter is a digital twin of the occupant that can replicate how the occupant operates the ego vehicle.
However, Singhal does teach a system for autonomously operating a vehicle wherein the ego vehicle operating parameter is a digital twin of the occupant that can replicate how the occupant operates the ego vehicle (See at least Figs. 8 and 9A in Singhal: Singhal teaches that the user behavior component 804 may obtain information from one or more of the sensors 304 to determine a user driving characteristic and record the one or more data structures described in conjunction with FIG. 9A [See at least Singhal, 0109]. Singhal further teaches that the sensed user behavior can establish how the user desires to drive during manual operation of the vehicle 100, and this driving information is recorded and may be provided to a comfort level component 808 or to the autonomy engine 812 to determine how the vehicle should proceed to mimic the driver during an autonomous driving mode [See at least Singhal, 0109]). Both Singhal and Konrardy teach methods for autonomously operating a vehicle. However, only Singhal explicitly teaches where the vehicle may record user driving patterns during manual driving in order to mimic them during autonomous driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle operation method of Konrardy to also record user driving patterns during manual driving in order to mimic them during autonomous driving, as in Singhal. Doing so improves comfort for the user by autonomously driving the vehicle in a manner familiar to the user.

Regarding claim 18, Konrardy discloses The method of claim 10.
However, Konrardy does not explicitly disclose the method wherein the ego vehicle operating parameter is a digital twin of the occupant that can replicate how the occupant operates the ego vehicle.
However, Singhal does teach a method for autonomously operating a vehicle wherein the ego vehicle operating parameter is a digital twin of the occupant that can replicate how the occupant operates the ego vehicle (See at least Figs. 8 and 9A in Singhal: Singhal teaches that the user behavior component 804 may obtain information from one or more of the sensors 304 to determine a user driving characteristic and record the one or more data structures described in conjunction with FIG. 9A [See at least Singhal, 0109]. Singhal further teaches that the sensed user behavior can establish how the user desires to drive during manual operation of the vehicle 100, and this driving information is recorded and may be provided to a comfort level component 808 or to the autonomy engine 812 to determine how the vehicle should proceed to mimic the driver during an autonomous driving mode [See at least Singhal, 0109]). Both Singhal and Konrardy teach methods for autonomously operating a vehicle. However, only Singhal explicitly teaches where the vehicle may record user driving patterns during manual driving in order to mimic them during autonomous driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle operation method of Konrardy to also record user driving patterns during manual driving in order to mimic them during autonomous driving, as in Singhal. Doing so improves comfort for the user by autonomously driving the vehicle in a manner familiar to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668